Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The prosecution of the instant application is transferred from examiner Celeste A Roney to examiner Hong Yu.
Status of claims
Claims 2-4, 6, 8, and 11-16 have been canceled and claims 17-20 have been withdrawn. Claims 1, 5, 7, 9, 10, and 21-24 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s arguments filed on 06/28/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The rejections are modified for clarity without changing the rationale. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 9-10 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Valverde et al. (WO 2014/167543 A1) in view of Mendoza et al (US 9,937,119 B2).
Valverde et al. teach (abstract, page 50, line 25 through page 52, line 11) a cosmetic, gel-gel type that was different from an emulsion (page 4, lines 9-19), composition comprising
at least one aqueous phase gelled with at least one synthetic polymeric hydrophilic gelling agent including a copolymer of 2-acrylamido-2-methylpropanesulfonic acid and of hydroxyethyl acrylate as the preferred (page 2, line 17-19, page 8, line 10-11, page 9, line 17-18, page 18, line 20-21, page 23, line 18 through page 24, line 7, and page 26, lines 28-30) and water-soluble solvent such as C2-8 glycols (page 67,line 14 through page 68, line 22), and 
at least one oily phase, comprising dodecamethyl cyclohexasiloxane (the claimed polar oil) and at least one liquid fatty acid, such as oleic acid (page 68, line 25 and 31, page 69, line 20, page 70, line 5-11 and 13, and page 71, line 4-5), gelled with at least one lipophilic gelling agent such as organopolysiloxane elastomers particularly dimethicone crosspolymer (page 27, line 9, page 36, line 13, page 39, line 18-21, and page 42, line 4-13) and pigments coated with an N-acylamino acid as the at least one hydrophobic compound (page 2, line 20-22, page 52, line 14 through page 53, line 8, page 53, line 19-22, page 54, line 20, page 61, line 24-26, page 63, lines 20-26); 
wherein the said phases formed a macroscopically homogeneous mixture with a 30/70 to 70/30 (within the claimed 95/5 to 5/95 in the instant claim 7) weight ratio of gelled aqueous phase to gelled oily phase (page 6, line 22-26).

Valverde et al. do not specifically disclose C2-8 glycols including caprylyl glycol (C8 glycol, the instant claims 1 and 22- 23).
Mendoza teach cosmetic compositions [title] comprising caprylyl glycol as a topical skin care agent (col 2, line 3; col 3, line 35; col 5, line 9; claim 5).
Since Valverde generally disclosed cosmetic compositions, it would have been prima facie obvious to one of ordinary skill in the art to specify C2-8 glycols taught by Valverde et al. including caprylyl glycol, as taught by Mendoza. An ordinarily skilled artisan would have been motivated to include a topical skin care agent, as taught by Mendoza [col 5, line 9].

Response to Arguments
Applicant argued that Mendoza et al. teach caprylyl glycol in a long list for a non-gel/gel emulsion and thus one of ordinary skill in the art would not pick caprylyl glycol from a long list and incorporate it in the gel/gel composition taught by Valverde et al.
However, this argument is not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Mendoza et al. reference is brought in to provide teachings of caprylyl glycol being a component in a cosmetic composition. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. also, please refer to MPEP 2145.III:
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
	 
Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 1, 5, 7, 9-10 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,238,584 B2, in view of Valverde et al (WO 2014/167543 A1) and further in view of Mendoza et al (USP 9,937,119 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other. The issued claims recite all of the features instantly recited for the claimed composition except for a composition different from an emulsion, containing hydrophobic- coated pigments, a liquid fatty acid, a glycol compound and a polar oil. The instant claims require a hydrophobic-coated pigment, a liquid fatty acid, a glycol compound and a polar oil, and such ingredients are not recited by the issued claims.
Valverde et al. disclosed [abstract] a cosmetic composition comprising: pigments coated with at least one hydrophobic compound; the pigments were titanium dioxide and iron oxide, and were coated with an N-acylamino acid [page 63, lines 20-28]. The composition further comprised at least one liquid fatty acid, such as oleic acid [page 71, line 5]. The composition further comprised at least one oily phase gelled, comprising dodecamethyl cyclohexasiloxane (polar oil) [page 70, line 11]. The cosmetic composition was of a gel-gel type that was different from an emulsion [page 4, lines 9-19].

Valverde did not specifically disclose caprylyl glycol.
Mendoza disclosed cosmetic compositions [title] comprising caprylyl glycol (glycol compound) as a topical skin care agent [col 2, line 3; col 3, line 35; col 5, line 9; claim 5].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the issued claims, a hydrophobic-coated pigment, a liquid fatty acid, a glycol compound and a polar oil, as taught by the combined Valverde and Mendoza. An ordinarily skilled artisan would have been motivated to formulate cosmetic compositions.

Response to Arguments:
Argument regarding the instant rejection is basically the same as the above 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612